Order entered August 18, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00467-CR

                 JULIO CESAR SOTO-GALVAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 354th District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32930CR

                                     ORDER

      Before the Court is the August 16, 2021 request of official court reporter

Shannon N. Sudderth for an additional twenty days to file the reporter’s record. In

her request, Ms. Sudderth states the record is due August 16, 2021. Because a

timely motion for new trial was filed, the record is due on October 15, 2021. In

light of this, we DENY the request as premature.


                                             /s/   DENNISE GARCIA
                                                   JUSTICE